Citation Nr: 1446448	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  11-00 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H. M. Walker, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to August 1969 and November 1969 to December 1970.  The Veteran was wounded in service and received the Purple Heart Award.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho, which declined to reopen the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder.  The Board reopened the Veteran's claim in its January 2014 decision.  

In January 2014, the Board remanded the Veteran's claim for further development.  


FINDINGS OF FACT

1.  The evidence of record does not establish a diagnosis of current and chronic PTSD that is etiologically related to a stressful event during service.

2.  There is no competent evidence relating any other current psychiatric diagnosis to an incident of service.


CONCLUSION OF LAW

A psychiatric disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in his possession that pertains to the claim was eliminated by the Secretary during the course of this appeal.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

A VCAA letter dated in November 2009 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2013); Quartuccio, at 187.  The Veteran was advised that it was ultimately his responsibility to give VA any evidence pertaining to the claim.  The letter informed him that additional information or evidence was needed to support his claim, and asked him to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The November 2009 letter also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ( stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced national service organization and has submitted argument in support of his claim. These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for him to prevail on his claim and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Records from the Social Security Administration (SSA) have also been associated with the claims file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time otherwise referenced outstanding records that he wanted VA to obtain or that he felt was relevant to the claim. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2013). 

In this case, the Veteran was most recently provided a VA examination in June 2014.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted physical examinations.  Based on the foregoing, the examiner concluded that the Veteran's did not have a current psychiatric disorder that was due to or aggravated by an event, disease, or injury incurred during active service.  Therefore, as the opinion was based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinion obtained in this case is adequate.  Given the foregoing, the Board finds the evidence of record to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

The Board notes that in January 2014, a request was sent to the Veteran to submit any names, addresses, and approximate dates of private treatment since December 2009.  To date, he has not provided the requested information.  Given the June 2014 VA examination and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its January 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

In addition to the provisions described above generally concerning service connection for disabilities, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.303(f)(3).

Effective on July 13, 2010, VA amended its regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Specifically, the final rule amended 38 C.F.R. § 3.303(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

Otherwise, the law requires verification of a claimed stressor.  Where a determination is made that the Veteran did not "engage in combat with the enemy," or the claimed stressor is unrelated to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996).  In such cases, the record must include service records or other credible evidence that supports and does not contradict the Veteran's testimony.  Doran v. Brown, 6 Vet. App. 283, 289 (1994).  Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressors. See Moreau, 9 Vet. App. at 395-396; Cohen v. Brown, 10 Vet. App. 128, 142 (1997).

Factual Background and Analysis

The Veteran contends that he has a current psychiatric disorder, including PTSD and major depressive disorder, related to combat stressors during service.

Since service, the Veteran has applied multiple times for service connection for an acquired psychiatric disorder (various claimed as nervous condition, PTSD, etc.).  His most recent request to reopen was filed in October 2009.  

The Board notes that the Veteran's combat has been confirmed and his alleged stressors are conceded.  Therefore, the crucial inquiry here is whether the Veteran has a current diagnosis of PTSD related to these conceded stressors or another psychiatric disorder that was caused or aggravated by an event, injury, or disease incurred during service.  For the reasons stated below, the Board finds he does not.  

The evidence of record shows that the Veteran received occasional psychiatric counseling since the age of 12.  This psychiatric treatment is noted in social service records dated in the late-1950s through the 1970s.  

A review of the service treatment records shows no mental disorder upon induction.  During service, the Veteran was seen at the "mental hygiene clinic" for alcohol abuse.  He was not diagnosed as having or treated for any psychiatric disorder during service.  Discharge physical examination, dated in August 1969, was normal except the Veteran reported frequent trouble sleeping.  The examiner at discharge noted that all the Veteran's complaints existed prior to service.  In an October 1970 psychiatric evaluation of judicial proceedings under the UCMJ, the division psychiatrist indicated that the Veteran had no psychiatric illness, and was psychiatrically cleared for the proceedings.  The psychiatrist indicated that the in-service altercation wherein he threatened a fellow service member with a gun was solely related to his use of alcohol on the night in question.  

In a September 1971 VA examination, the examiner found no evidence of a neurological disability, but when evaluating whether the Veteran had a psychiatric and personality disorder, the examiner noted that "this is a difficult personality to evaluate."  The Veteran was relatively noncommunicative and had slightly slurred speech.  No psychiatric diagnosis was provided.  

In late-September 1971, the Veteran was hospitalized for psychiatric treatment.  The impression was schizoid personality.  He was discharged in November 1971 for lack of cooperative behavior.  

In a June 1972 VA hospital record, the Veteran was brought in by the police following being beaten and robbed.  The impression was schizophrenia.  

In an August 1972 letter from a relative of the Veteran, he indicated that the Veteran is "very disturbed person and is in need of immediate treatment.  Since being discharge from the service he has not been able to function either at a job or returning to school."  

The Veteran was again hospitalized from October 1972 to December 1972 and presented with paranoid tendencies and schizoid personality characteristics.  He endorsed abuse of alcohol and illegal drugs.  

In October 1976, the Veteran was admitted to the VA hospital for alcohol abuse and schizophrenic reaction, chronic, undifferentiated.  He was discharged in December 1976.  

In July 1980, the Veteran underwent a VA psychiatric examination, during which he reported first drinking as a teenager.  His first problem with drinking was in 1970 or 1971.  The examiner found no evidence of psychosis and his symptoms were more consistent with a chronic personality disorder and alcohol abuse.  Following examination of the Veteran, the examiner indicated that there is no justification for a schizophrenia diagnosis and he is unsure how he ever received that diagnosis.  The examiner opined that the best diagnosis for the Veteran symptoms is passive-aggressive personality disorder and alcoholism.  

In a December 1983 letter from the Veteran's treating Vet Center counselor, he indicated that the Veteran exhibited symptoms of PTSD.  He noted that the Veteran's history of substance abuse overshadowed the possible PTSD symptoms, and in turn, they were not seriously addressed by mental health professionals.  The counselor did not provide a clear nexus opinion as to the etiology of the Veteran's PTSD.  

In March 1984, the Veteran underwent another VA examination, during which he was diagnosed as having alcohol and cannabis dependence, personality disorder (passive-aggressive type or anti-social type).  The Veteran indicated that he was unaffected by his combat experiences in service and did not have any reaction to his friends being killed in action.  His recurrent nightmares have been present since he was a child.  The examiner indicated there is little evidence to support a PTSD diagnosis.  The examiner indicated that his symptoms do not relate to the Veteran's military service and actually predate it.  

Between September 1986 and March 1987, the Veteran was again hospitalized for his alcohol dependence.  During his stay, he was also diagnosed as having depression.  He was again hospitalized in March 1987 for dysthymic disorder and alcohol abuse with consideration of some PTSD symptoms.  In May 1987, he was again hospitalized, this time noted to have atypical psychosis, dysthymia, alcohol abuse, elements of PTSD, borderline personality disorder with mini-psychotic episodes.  

In November 1988, the Veteran underwent another VA psychiatric examination, during which he was diagnosed as having acute organic brain syndrome, probably secondary to alcohol abuse, maybe chronic organic brain syndrome; alcoholism, severe; history of psychiatric illness in the past with depressive elements, possibly alcohol abuse related; and history of mixed personality disorder with passive/aggressive and anti-social traits.  The examiner noted that "[c]urrent alcoholism makes it difficult to assess his current personality disorder status" and it is "almost impossible to assess any other psychiatric condition at this time."  The examiner indicated that the Veteran obviously had significant problems before his military service evidenced by significant substance abuse and anti-social activity.  The examiner noted his history of symptoms consistent with PTSD, but found that the currently described symptoms are only explained by chronic, severe alcoholism.  He stated that if the Veteran could maintain sobriety for at least two months, he may be able to be examined for PTSD, but otherwise he could not make a determination of PTSD at that time.  

During an October 1989 private psychological evaluation, the Veteran was diagnosed as having major depression, recurrent, severe with psychotic features; PTSD; alcohol dependence; rule-out schizoaffective disorder-depressive type; and borderline intellectual functioning; personality disorder NOS, with passive aggressive, antisocial, and schizoid features.  The examiner opined that the Veteran's moderate to severe emotional problems were shown prior to service in Vietnam, and these problems likely predisposed him to be at risk for mental illness.  The examiner indicated that a clear differential diagnosis is difficult due to the challenging nature of the Veteran's case.  No etiological opinion was provided.  

From May 1990 to June 1990, the Veteran was again hospitalized for his psychiatric symptoms.  He was diagnosed as having alcohol dependence, nicotine dependence, PTSD (provisional), and schizoid personality disorder, rule-out major depression.  

In September 1997, the Veteran was involuntarily committed due to his mental illness following a recent, near suicide attempt.  The supposed cause of the mental illness was listed as "trauma, Vietnam."  

In December 1998, the Veteran underwent another VA psychiatric examination, during which he was diagnosed as having alcohol-induced persisting dementia, alcohol dependence, symptoms of PTSD.  The examiner indicated that although the Veteran has some symptoms of PTSD (recurrent/intrusive recollections, distress at exposure to external cues), he does not meet the criteria for a diagnosis of PTSD.  

In a July 2001 letter, the Veteran's treating psychologist provided a letter indicating that the Veteran had PTSD.  She noted that it has been difficult to treat the Veteran due to the severity of his symptoms, including alcoholism.  She opined that the Veteran's underlying PTSD has been ignored and his alcoholism emphasized, and that his childhood experiences made him more susceptible to developing PTSD.  She indicated that the Veteran is a poor historian and that his avoidant nature "may be misconstrued as a lack of pain and suffering."  In reaching this conclusion, the psychologist reviewed the Veteran's record, assessed the Veteran, and consulted with the staff psychiatrist.  

In June 2002, the Veteran underwent another VA psychiatric examination, during which the examiner diagnosed alcohol and marijuana dependence, continuous, and schizoid personality disorder.  The examiner specifically found that the Veteran did not meet the criteria for a diagnosis of PTSD or schizophrenia.  The examiner indicated that the Veteran may have a history of major depression, but his symptoms are consistent with affective disorder.  The examiner was unable to elicit a history for the depression, but noted a clear indication that the Veteran had schizoid personality disorder.  

Private mental health treatment records dated between 2004 and 2010 show diagnoses of, and treatment for, PTSD and depression.  

In June 2014, the Veteran was afforded a VA psychiatric examination, during which the examiner found no current diagnosis of PTSD or another mental disorder conforming to the DSM-V.  The examiner discussed all of the relevant treatment records related to the Veteran's psychiatric history and noted them in the VA examination report.  The examiner also indicated he reviewed the relevant statements of record from the Veteran's buddies and family members.  The Veteran reported taking Doxepin for insomnia, which has been present since prior to being inducted into the military.  Following review of the extensive record, and examination and interview of the Veteran, the examiner opined:

The veteran does not meet diagnostic criteria for a mental health disorder, including PTSD, whether from DSM 5 or DSM IV TR.  Regarding PTSD, he did not report any stressors (i.e. PTSD criterion A) from Vietnam.  He said that nothing that happened in Vietnam bothers him or is viewed by him as traumatic.  He remembers a piece of shrapnel from an RPG explosion went into his shoulder, but he said memories of such are rare and don't bother him, and he said he hasn't experienced any shoulder pain during the past year and he wondered if the medal could have disintegrated.  He also said "I remember a track that didn't make any explosion noise, just a piece of medal coming down.  4 soldiers came out in pieces including Billy Joe from Provo." 
      
The veteran denied any criterion B symptoms (intrusion symptoms) for PTSD.  When asked if he had any distressing memories of anything that happened in Vietnam he said "not really, we've got Afghanistan going on now and not Vietnam."  The veteran denied any history of distressing dreams or nightmares about any events that occurred in Vietnam.  He denied intense psychological distress at exposure to memories of stressful military experiences and he denied any history of physiologic reactions (including any lifetime history of panic attacks) to cues/memories of stressful military experiences.

The veteran denied any criterion C avoidance symptoms for PTSD. He said he doesn't avoid anything that might remind him of stressful military experiences and regarding talking about stressful military experiences he said, "there's nothing to talk about."

The veteran didn't endorse any criterion D PTSD symptoms (negative cognitions/mood).  He denied blaming himself for any events from Vietnam.  He denied feeling any fear, horror, anger, guilt or shame related to any Vietnam memories.  He denied losing any interests in anything that he previously enjoyed prior to being sent to Vietnam on either deployment.  He has never had friends during his lifetime so there is no change regarding that.  He denied an inability to experience positive emotions.  He said he didn't know how his self-esteem was.  He said he doesn't have any trouble remembering any events from Vietnam.

Regarding PTSD criterion E symptoms (increased arousal/reactivity) the veteran denied any recent sleep disturbance and said he sleeps well from about 9:30 PM until "at least 6 AM but sometimes I go back to bed, too."  The veteran denied any history of angry outbursts or significant irritability.  His ability to concentrate is adequate.  He denied [hypervigilance].  He denied startling easily or having an exaggerated startle response.  He doesn't have a report of reckless/self-destructive behavior except to say he drank alcohol heavily before the service and during the first few years after.

In reaching this conclusion regarding the lack of a current acquired psychiatric disorder during the instant appeal period, the examiner indicated:

No records that I reviewed in which a diagnosis of PTSD showed up contained a detailed work-up showing documentation of how the diagnosis of PTSD was made.  It has been my experience during over 20 years of practicing psychiatry that often mental health professionals are not careful when they code a diagnosis, and "PTSD" is frequently written in medical records by all sorts of professionals, including at times non-mental-health professionals (such as family practitioners), without any adequate documentation.  

The veteran has come to the attention of various mental health professionals over the decades.  Mostly he has been diagnosed with personality problems (schizoid personality) and alcoholism.  Neither of these types of problems that the veteran has been seen for and/or evaluated for in the past personality, substance abuse) are due to his military service.  The veteran's schizoid personality traits were clearly present as a child, as evidenced in the records from 1959 from the Idaho State Hospital.  Regarding his alcohol use, the veteran admitted to heavy alcohol use prior to joining the service, per the Report of Medical History (RMH) form that he filled out prior to beginning his military service.

As my report above indicates, I did not find any current significant mental health symptoms when I interviewed the veteran.  Regarding my assessment of the veteran for PTSD, in which no diagnosis of PTSD was found, I felt what I observed (when asking about PTSD symptoms) when I interviewed the veteran closely approximated what Dr. Benjamin Lee observed and documented during his 1984 compensation and pension exam for PTSD.  The veteran did not report any significant depressive symptomatology.

Upon careful review of the evidence of record, the Board finds that the Veteran is not entitled to service connection for an acquired psychiatric disability, to include PTSD or depression.  

The crucial inquiry here is whether the Veteran has established an in-service stressor and a medical link between the in-service stressor and the Veteran's claimed PTSD, and whether any currently diagnosed psychiatric disability is attributable to his period of active duty.  The Board concludes that he has not.  Importantly, the Board notes the opinion of the June 2014 VA examiner finding no diagnosis of PTSD or other acquired psychiatric disorder, is the most probative evidence of record as to whether the Veteran has PTSD or another acquired psychiatric disorder attributable to his military service.  

In order to warrant service connection, the threshold requirement is competent medical evidence of the existence of the claimed disability nearly contemporaneous to or at some point during a veteran's appeal.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim...even though the disability resolves prior to the Secretary's adjudication of the claim"); see also Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (considering the application of McClain on a recent diagnosis predating the filing of a claim).  Absent competent evidence of the existence of a disability, service connection cannot be granted.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  In this case, the most probative opinion of record specifically states that the Veteran does not meet the DSM-V criteria for a PTSD diagnosis or other acquired psychiatric diagnosis at any time during the appeal period.  

The Board has considered the private treatment records dated from 2004 to 2010, which shows PTSD and depression diagnoses, as well as the July 2001 assessment from the a treating psychologist.  These records, however, do not show any detailed discussion of why these diagnoses were rendered, nor do these records show a discussion of each of the DSM-V criteria for the PTSD and depression diagnoses.  Moreover, it does not appear that the private treating professionals reviewed the relevant records contained in the Veteran's claims file, nor did they link any acquired psychiatric disorder to an incident in service.  In contrast, the June 2014 VA examiner reviewed the Veteran's claims file, interviewed the Veteran, noted his contentions, and provided his opinion that the Veteran's symptoms do not rise to a level to warrant a PTSD diagnosis or other psychiatric diagnosis, and that the 2004 and 2010 private treatment records are not detailed enough to support a diagnosis of either PTSD or other acquired psychiatric disorder.  As the June 2014 examiner's report is more detailed and has considered the entirety of the record, the Board finds that it is entitled to more probative weight that the competent and credible PTSD and depression assessments made by the private treating professionals in 2001 and from 2004 to 2010.  In other words, the most probative evidence as to whether the Veteran had a diagnosis of PTSD or other psychiatric disability during the appeal period is the negative finding of the June 2014 examiner.  

The Board acknowledges that the Veteran is competent to testify as to symptoms he has experienced during and since service.  However, to the degree that such symptomatology satisfies the criteria for a diagnosed psychiatric disorder or is related to a current psychiatric disorder, the Board places far greater weight on the opinion of the June 2014 VA examiner.  There is nothing in the record to suggest that the Veteran has the appropriate training, experience, or expertise to render a diagnosis of PTSD or other psychiatric disorder.  See 38 C.F.R. § 3.159 (a)(1) (2013) (setting forth that competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  

The Veteran is competent to report what he has experienced, but he is not competent to diagnose PTSD or ascertain the etiology of his psychiatric symptoms, as the causative factors for such are not readily subject to lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374-75 (2002); Layno v. Brown, 6 Vet. App. 465 (1994).  In this circumstance, the Board gives more credence and weight to the June 2014 VA examiner's opinion as it was rendered after an extensive evaluation of the Veteran and review of the Veteran's medical history by a licensed physician and psychiatrist.

The Board has considered the Veteran's treatment records showing a diagnosis of, and treatment for, PTSD and depression during the appeal period.  The Board finds, however, that these PTSD and depression assessments lack probative value as the PTSD diagnosis must conform to the DSM-V and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a).  Again, the Board assigns greater probative weight to the June 2014 examination report than the records assessing PTSD and depression without an adequate discussion of the DSM-V criteria for either PTSD or depression.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against a finding that the Veteran has a current diagnosis of PTSD or other acquired psychiatric disorder as a consequence of his claimed military stressors.  As the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for an acquired psychiatric disorder must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Service connection for an acquired psychiatric disorder, including PTSD and major depressive disorder, is denied.  


____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


